Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 05/31/2020 for application number 17/098,991. Claims 1-17 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent Nos. 10869211 and 10375592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 1-17 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Li et al. (US 2015/0126207 A1; hereinafter “Li”) 
Chincholi et al. (US 2013/0322279 A1; hereinafter “Chincholi”)
Kang et al. (US 2010/0008226 A1; hereinafter “Kang”)
Zou et al. (WO 2013/155672 A1; hereinafter “Zou”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“circuitry configured to measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.”
In contrast, the closest prior art, Li, discloses measuring, for each of a plurality of first time periods within a second time period, a channel utilization on a shared channel and determining the percentage of the observed times when the channel is unusable ([0039], [0043]). 
Chincholi discloses channel utilization on the shared channel by making measurements with sensing measurement gap configurations using an on/off period (= a plurality of first time periods) and/or duty cycle (= indicating a second time period) ([0067], [0074], and Fig. 3).
Kang discloses determining an indication of an occupancy level for the shared channel for the second time period, wherein the indication of the occupancy level is a percentage calculated based on a ratio of a number of the first time periods when the occupancy state for the shared channel is above a congestion threshold to the total number of first time periods in the second time period ([0031], [0073]).
Zou discloses measuring the channel utilization based on a measurement indicating a power received via the shared channel ([0024] and Fig. 5).
But, Li, Chincholi, Kang, and Zou fail to disclose measuring, for each of a plurality of first time periods within a second time period, a channel utilization on the shared channel, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods, as claimed. 
Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 9 and 17 mutatis mutandis.  Accordingly, claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471